DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The amendments, filed 2/26/2021, have been entered and made of record. Claims 1-4, 6-8, 10-14, 16, 18, and 20-23 have been amended. Claims 5, 15, and 17 have been cancelled. Claims 1-4, 6-14, 16, and 18-23 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 2/26/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Pierre
Claims 1-3, 7-13, and 18-22 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Pierre et al.(USPubN 2003/0070182; hereinafter Pierre).
As per claim 1, Pierre teaches a method comprising: playing, at a media content device, media content associated with an interactive application(“The present invention processes incoming events preferably with a user watching 112 an interactive audio and/or video data stream at a television (TV) with a set top box” in Para.[0024]); 
receiving, during the playing of the media content, a first indication that a user is interacting with the interactive application(“Of primary interest is the automatic pause scenario of block 120. Pausing is the primary processing path, that is, that path which impacts the viewer the most. … When an event with a high relative priority occurs, the present invention, based on a balance between the nature of the event and the user's preferences or interests in the incoming event, the present invention will automatically pause the current broadcast and render the event to the viewer 120.” In Para.[0028]); 
suspending, by the media content device, the playing of the media content in response to the receiving of the first indication(“When an event with a high relative priority occurs, the present invention, based on a balance between the nature of the event and the user's preferences or interests in the incoming event, the present invention will automatically pause the current broadcast and render the event to the viewer 120.” in Para.[0028]); 
receiving, while the media content is suspended, a second indication that the user has stopped interacting with the interactive application(“initiates a programmable response. In this case, playback of 
resuming the playing of the media content in response to the receiving of the second indication(“The viewer can choose to resume viewing in real time and skip playback of recorded programming recorded during the pause” in Para.[0034]).
As per claim 2, Pierre teaches the playing of the media content occurs as the media content is received(“a broadcast feed 30 provides live programming, prerecorded events and head-end generated or inserted special event notifications to the set top box 28 … A user 104 viewing or listening to the television 26 can communicate with the set top box 28 via viewer interface 106.” in Para.[0022]).
As per claim 3, Pierre teaches further comprising: recording the media content in response to the receiving of the first indication(“The recorded program segment that was recorded during the pause, is played back when the viewer returns“ in Para.[0029]).
As per claim 7, Pierre teaches further comprising: presenting, during the playing of the media content prior to the first indication, the interactive application to the user; and continuing to present, without interruption, during the suspending of the media content, the interactive application to the user(“Block 126 issues a non-obtrusive event notification that may be audio or visual or both. In any case, the non-obtrusive event notification is superimposed over the uninterrupted current program, be it a prerecorded or live broadcast or an application” in Para.[0030]).
As per claim 8, Pierre teaches further comprising: detecting, at the media content device, the application during the playing of the media content; and initiating execution of the application based on the detecting of the application(“The present invention processes incoming events preferably with a user watching 112 an interactive audio and/or video data stream at a television (TV) with a set top box having a processor and data storage 275 or at a personal data assistant (PDA) having a processor and data storage” in Para.[0024], “The event notification includes an event identification code defining the 
As per claim 9, Pierre teaches wherein the playing of the media content comprises forwarding the media content from the media content device to a display device for presentation(“a broadcast feed 30 provides live programming, prerecorded events and head-end generated or inserted special event notifications to the set top box 28. The Service Gateway, discussed above provides additional inputs to the STB.” in Para.[0022], Fig. 3).
As per claim 10, Pierre teaches wherein the media content is accessed from is a personal video recorder (PVR) or network PVR(“apparatus also apply to the playback of a recording (e.g. from a video cassette recorder (VCR) or a personal video recorder (PVR) which may comprise audio, video as well as interactive data” in Para.[0036]).
As per claim 11, Pierre teaches a media content device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising(“a set top box having a processor and data storage 275 or at a personal data assistant (PDA) having a processor and data storage” in Para.[0024]) and the other limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 20, Pierre teaches a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors of a media content device, cause the media content device to perform operations comprising(“a set top box having a processor and data storage 275 or at a personal data assistant (PDA) having a processor and data storage” in Para.[0024], “method and apparatus also apply to the playback of a recording (e.g. from a video cassette recorder (VCR) or a personal video recorder (PVR) which may comprise audio, video as well as interactive data. Similarly to previous embodiments, the playback may be automatically interrupted (i.e. paused) by external events. The above described method and apparatus may be implemented in a computer program product having computer codes that perform the various steps of the methods. The computer codes are preferably stored in a computer readable medium, such as CD-ROM, zip disk, floppy disk, tape, flash memory, system memory, hard drive, and data signal embodied in a carrier wave, such as over a network” in Para.[0036]) and the other limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 21, the limitations in the claim 21 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 22, the limitations in the claim 22 has been discussed in the rejection claim 3 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Pierre in view of Wang
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierre et al.(USPubN 2003/0070182; hereinafter Pierre) in view of Wang(USPubN 2002/0191950).
As per claim 23, Pierre teaches all of limitation of claim 1. 
Pierre is silent about further comprising: setting, by the application at the media content device, using a system interface, current capability information comprising a first portion of the capability information corresponding to a first portion of the media content; and changing, by the application at the media content device, using the system interface, the current capability information to comprise a second portion of the capability information corresponding to a second portion of the media content.
Wang teaches further comprising: setting, by the application at the media content device, using a system interface, current capability information comprising a first portion of the capability information corresponding to a first portion of the media content; and changing, by the application at the media content device, using the system interface, the current capability information to comprise a second portion of the capability information corresponding to a second portion of the media content(“If the skipping control device 14 determines that the content classification signal indicates that a current portion of the video signal is not a commercial, i.e. has regular content, then the device 14, in one embodiment, enables all manual and automated skipping functions of the video recording and playback device 16. This allows a user of the system including the video recording and playback device 16 to fast forward regular, non-commercial video content” in Para.[0027], “ If the skipping control device 14 determines that the content classification signal indicates that the current portion of the video signal has commercial content then the device 14, in one embodiment, disables all manual and automated skipping functions of the video recording and playback device 16. This prevents a user of the system 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Pierre with the above teachings of Wang in order to incorporate capability information for improving a better user experience so the user can view interest points of the media easily.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-4, 6-14, 16, and 18-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,761,274.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 15/696,783
U.S. Patent No. 9,761,274 
1. A method comprising: playing, at a media content device, media content associated with an interactive application; receiving, during the playing of the media content, a first indication that a user is interacting with the interactive application, suspending, by the media content device, the playing of the media content in response to the receiving of the first 

2. The method of claim 1, wherein: the playing of the media content occurs as the media content is received.

3. The method of claim 1, further comprising: recording the media content in response to the receiving of the first indication.

4. The method of claim 1, further comprising: updating, at a memory of the media content device, by the application during execution of the application, capability information indicating which of a plurality of modes can be handled during execution of the application; and in response to the receiving of the first indication, determining, using at least one hardware processor of the media content 

6. The method of claim 4, wherein at least some of the capability information corresponds to the playback mode.

7. The method of claim 1, further comprising: presenting, during the playing of the media content prior to the first indication, the interactive application to the user; and continuing to present, without interruption, during the suspending of the media content, the interactive application to the user. 

8. The method of claim 1, further comprising: detecting, at the media content device, the 

9. The method of claim 1, wherein the playing of the media content comprises forwarding the media content from the media content device to a display device for presentation.

10. The method of claim 1, wherein the media content is accessed from is a personal video recorder (PVR) or network PVR.

11. A media content device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: playing media content associated with an interactive application; receiving, during the playing of the media content, a first indication that a user is interacting with the interactive application; suspending, by the media content device, the playing of the media content in response to 

12. The media content device of claim 11, wherein: the playing of the media content occurs as the media content is received.

13. The media content device of claim 11, wherein the operations further comprise: recording the first media content item in response to the receiving of the first indication. 

14. The media content device of claim 11, wherein the operations further comprise: updating, by the application during execution of the application, capability information indicating which of a plurality of modes can be handled during execution of the application; 

16. The media content device of claim 14, wherein at least some of the capability information corresponds to the playback mode.

18. The media content device of claim 11, wherein the operations further comprise: detecting, at the media content device, the application during the playing of the media content; and initiating execution of the application based on the detecting of the application.



20. A non-transitory machine-readable medium that stores instructions that, when executed by one or more processors of a media content device, cause the media content device to perform operations comprising: playing media content associated with an interactive application; receiving, during the playing of the media content, a first indication that a user is interacting with the interactive application; suspending, by the media content device, the playing of the media content in response to the receiving of the first indication, receiving, while the media content is suspended, a second indication that the user has stopped interacting with the interactive application; and resuming the playing of the media content in response to the receiving of the second indication.

21. The non-transitory machine-readable medium of claim 20, wherein: the playing of the media content occurs as the media content is received.

22. The non-transitory machine-readable medium of claim 20, wherein the operations further comprise: recording the first media content item in response to the receiving of the first indication. 

23. The method of claim 1, further comprising: setting, by the application at the media content device, using a system interface, current capability information comprising a first portion of the capability information corresponding to a first portion of the media content; and changing, by the application at the media content device, using the system interface, the current capability information to comprise a second portion of the capability information corresponding to a second portion of the media content.


2. The method of claim 1, further comprising: receiving, over a period of time, the first media content item; and recording, as the first media content item is received, the first media content item at least after the receiving of the first indication.

3. The method of claim 2, wherein: the playing of the first media content item occurs as the first media content item is received; and the recording of the first media content item at least after the receiving of the first indication comprises initiating the recording of the first media content item in response to the receiving of the first indication.



5. The method of claim 1, wherein the suspending of the playing of the first media content item comprises pausing the playing of the first media content item.

6. The method of claim 1, wherein the suspending of the playing of the first media content item comprises replaying at least a portion of the first media content item.

7. The method of claim 6, wherein the portion of the first media content item being replayed comprises at least a portion of an advertisement.

8. The method of claim 1, wherein the resuming of the playing of the first media 

9. The method of claim 1, wherein the resuming of the playing of the first media content item comprises restarting the playing the first media content item at a point in the first media content item indicated by the user.

10. The method of claim 1, further comprising: presenting, during the playing of the first media content item prior to the first indication, the interactive application to the user; and continuing to present, without interruption, during the suspending of the first media content item, the first interactive application to the user.

11. The method of claim 1, wherein the first indication occurs in response to an answer 

12. The method of claim 1, wherein the second indication occurs in response to a termination of the first interactive application.

13. The method of claim 1, wherein the second indication occurs in response to a command from the user to terminate the first interactive application.

14. The method of claim 1, wherein the second indication occurs in response to not receiving an input from the user over a predetermined period of time.

15. The method of claim 1, further comprising: detecting the first interactive application in the first media content item; and initiating execution of the first interactive application in response to the detecting of the first interactive application in the first media content item.

16. The method of claim 1, further comprising: detecting a trigger in the first media content item indicating that the first interactive application is to be executed; retrieving the first interactive application from a storage device in response to detecting the trigger; and initiating execution of the first interactive application in response to the retrieving of the first interactive application from the storage device.

17. The method of claim 1 , further comprising: resuming the playing of one of the first media content item and the second media content item in response to the receiving of the fourth indication.

18. The method of claim 1 , further comprising: suspending execution of the first interactive application in response to the receiving of the third indication; and resuming the execution of the first interactive 

19. A media content device, comprising: a content player configured to play a first media content item for presentation to the user via a display unit, wherein a first interactive application associated with the first media content item is available for interaction by a user during the playing of the media content item, the content player also configured to play, during the playing of the first media content item, a second media content item located within the first media content item, wherein a second interactive application is available for interaction by the user during the playing of the second media content item; and a control unit configured to: receive, during the playing of the first media content item, a first indication that the user is interacting with the first interactive application; cause the content player to suspend the playing of the first media content item in response to the receiving of the first indication; receive, during 

20. A non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor of a machine, cause the machine to perform operations comprising: playing a first media content item for presentation to the user, a 


Claims 1-4, 6-14, 16, and 18-23 are anticipated by U.S. Patent No. 9,761,274 claims 1-20 as show in the table above.
Allowable Subject Matter
Claims 4, 6, 14 and 16 would be allowable if rewritten to overcome the rejection(s) under nonstatutory obviousness-type double patenting set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/SUNGHYOUN PARK/Examiner, Art Unit 2484